 


109 HRES 13 IH: Encouraging increased public awareness of eating disorders and expanded research for treatment and cures.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Biggert submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Encouraging increased public awareness of eating disorders and expanded research for treatment and cures. 
  
Whereas an estimated 5,000,000 to 10,000,000 people in the United States suffer from eating disorders, including anorexia nervosa, bulimia nervosa, and binge eating disorder; 
Whereas eating disorders are more common among women, but an increasing number of men also suffer from these disorders; 
Whereas an estimated 0.5 to 3.7 percent of women in the United States will suffer from anorexia nervosa in their lifetimes, an estimated 1.1 to 4.2 percent of women in the United States will suffer from bulimia nervosa, and an estimated 2 to 5 percent of people in the United States experience binge eating disorder during any given 6-month period; 
Whereas anorexia nervosa has the highest premature mortality rate of any mental illness; 
Whereas eating disorders are associated with serious physical health consequences, including irregular heartbeats, heart disease and heart failure, kidney failure, osteoporosis, gastric rupture, peptic ulcer, tooth decay, obesity, gall bladder disease, diabetes, and death; 
Whereas eating disorders are also associated with substantial psychological problems, including depression, substance abuse, and suicide; and 
Whereas shame, guilt, and misunderstanding often afflict a person who suffers from an eating disorder, and prevent the treatment of the disorder: Now, therefore, be it 
 
That the House of Representatives encourages— 
(1)increasing public awareness of eating disorders; 
(2)expanding research for treatment and cures; 
(3)broadening access to treatment; and 
(4)promoting healthful eating habits and a healthy body image. 
 
